            Case 16-11501-CSS      Doc 2377    Filed 03/11/21   Page 1 of 4




                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF DELAWARE


CHRISTOPHER S. SONTCHI                                            824 N. MARKET STREET
CHIEF JUDGE                                                     WILMINGTON, DELAWARE
                                                                          (302) 252-2888




                                    March 11, 2021

VIA CM/ECF
Brian E. Farnan                                       Adam G. Landis
Michael J. Farnan                                     Matthew B. McGuire
FARNAN LLP                                            LANDIS RATH & COBB LLP
919 North Market Street                               919 Market Street
12th Floor                                            Suite 1800
Wilmington, DE 19801                                  Wilmington, DE 19801
        -and-                                                 -and-
J. Christopher Shore                                  John J. Kuster
Matthew L. Nicholson                                  Martin B. Jackson
WHITE & CASE LLP                                      Andrew P. Propps
1221 Avenue of the Americas                           SIDLEY AUSTIN LLP
New York, New York 10020                              787 Seventh Avenue
                                                      New York, NY 10019

      RE:    Maxus Energy Corporation, et al., 16-11501
             Maxus Liquidating Trust v. YPF, S.A., et al., 18-50489


Dear Counsel,

       Before the Court is an on-going discovery dispute between (i) the Maxus
Liquidating Trust, the plaintiff (the “Trust”), and (ii) defendants YPF S.A., YPF
International S.A., YPF Holdings, Inc. and CLH Holdings, Inc. (collectively, “YPF”). The
question is whether three confidential documents protected by attorney-client privilege
must be produced by YPF to the Trust. This is a follow-up to the Court’s letters of
February 8, 2021, and March 8, 2021, in which the Court held that two documents, defined
as the “Executive Summary” and the “Jazz 2013 Memo,” collectively, the “Produced
Documents,” must be produced to the Trust as the attorney-client privilege was waived
because a YPF employee to which the Produced Documents were given was also a
               Case 16-11501-CSS            Doc 2377       Filed 03/11/21       Page 2 of 4




director and, ultimately, an officer of Maxus.1 This letter deals with the related issue of
whether a third document (the “Memorandum”), which is referenced in the Executive
Summary mentioned above, but was not shared with a Maxus employee or director must,
nonetheless, be produced because the sharing of the Produced Documents with Maxus’s
director and officer resulted in a subject matter waiver of the attorney-client privilege as
to the issues discussed in the Memorandum. The Court has reviewed the Produced
Documents and Memorandum in camera and finds that a subject matter waiver has,
indeed, occurred and the Memorandum must be produced.

       In Citadel Holding Corp. v. Roven, the Delaware Supreme Court analyzed a similar
situation under the “rule of partial disclosure.”
                It is clear that the disclosure of even a part of the contents of
                a privileged communication surrenders the privilege as to
                those communications. However, such a waiver does not
                open to discovery all communications between attorney and
                client. The so-called “rule of partial disclosure” limits the
                waiver to the subject matter of the disclosed communication.
                The exact extent of the disclosure is guided by the purposes
                behind the rule: fairness and discouraging use of the attorney-
                client privilege as a litigation weapon.2
       Doe 1 v. Baylor University,3 is also instructive on this point. In Baylor University,
female students who were sexually assaulted while enrolled as students at the university
brought an action against the university, asserting claims that the university’s policy of
discouraging them from reporting that they had been sexually assaulted, and failing to
investigate adequately each of the assaults created a harassing education environment
that deprived them of a normal college education. The students moved to compel the
production of work product related to an investigation and the implementation of the
university’s reforms. The university had hired a law firm to conduct an independent and
external review of the university’s institutional responses and compliance issues.

1The Court issued a letter, D.I. 333, and an order, D.I. 340, setting forth its previous ruling. On March 7,
2021, YPF filed a motion for leave to file an interlocutory appeal from the Court’s decision. D.I. 358. On
March 8, 2021, pursuant to Del. Bankr. LR 8003-2, the Court issued a revised letter to clarify and to
supplement its ruling of February 8, 2021. D.I. 359.
2 Citadel Holding Corp. v. Roven, 603 A.2d 818, 825 (Del. 1992) (citations omitted) (allowing for discovery
related to very “nub of the claim” which was whether attorneys’ fees and expenses were reasonable and in
compliance with the parties’ agreement). See also E. Commer. Realty Corp. v. Fusco, C.A. No. 95C-OC-92,
1987 Del. Super. LEXIS 1110, at *7 (Del. Super. Ct. Apr. 13, 1987) (“It is the rule where a client discloses a
communication protected by the attorney/client privilege, he waives the privilege with respect to matters
that directly relate to the subject matter encompassed by the disclosed communication.”)
3 Doe 1 v. Baylor University, 320 F.R.D. 430 (W.D. Tex 2017). Cf. Welded Construction, L.P. v. The Williams
Companies, Inc., Case No. 19-50194 (CSS), Memorandum Order at ¶¶18-20 (Bankr. D. Del. Feb. 15, 2021)
(applying Baylor University in finding waiver of attorney-client privilege).

                                                      2
              Case 16-11501-CSS            Doc 2377      Filed 03/11/21       Page 3 of 4




       The Baylor University court found that the university had waived the attorney-
client privilege by making repeated disclosures regarding the law firm’s investigation.
Having so decided, the court turned to the consideration of the scope of the waiver. The
court held that the university has waived attorney-client privilege with respect to the
whole of its communications with the law firm regarding the investigation by disclosing
a subset of information as it would not be fair to the parties seeking production to allow
the university to protect the remaining undisclosed details on the issue.4
       Here, the Executive Summary and the Memorandum are inextricably linked.
Indeed, the first 26 pages of the Memorandum are entitled “Executive Summary” and are
virtually, if not entirely, word-for-word the text of the Executive Summary for which the
Court has ruled the attorney-client privilege was waived. The reminder of the 111-page
Memorandum provides an extraordinarily detailed and thorough analysis of the precise facts
and issues disclosed in the Executive Summary, including a 20-page analysis of potential
fraudulent conveyance claims and a 9-page analysis of piercing the corporate veil/alter
ego claims against YPF, which, combined, are the crux of the complaint in this case.5
Considering what has already been produced due to the waiver of the attorney-client privilege,
requiring production of the Memorandum is squarely in-line with Baylor University and
the other cases requiring production of documents under the partial disclosure rule.

       YPF’s argument to the contrary is unavailing. First, YPF argues, in effect, that since
it was sought an interlocutory appeal of the Court’s decision requiring production of the
Produced Documents, requiring production of the Memorandum is premature. While it
is true that the waiver of attorney-client privilege with regard to the Produced
Documents is a condition precedent to requiring production of the Memorandum, it does
not follow that the Court should indefinitely stay production pending the decision on an
appeal that may not even be allowed. In addition, if a higher court reverses this Court’s
decision regarding the Produced Documents then this Court can authorize YPF to claw-
back production of the Memorandum.

        Second, YPF argues “what’s good for the goose is good for the gander” and cites
to this Court’s previous opinion in this case in which the Court held that the Trust had
not waived attorney-client privilege by mentioning a 196-page report twice in a 485-



4 Baylor University at 440. See also Net2Phone, Inc. v. Ebay, Inc., No. 06-2469, 2008 WL 8183817, at *11–13
(D.N.J. June 26, 2008) (privilege waiver found where plaintiff disclosed and disseminated conclusions of
report); Ryan v. Gifford, No. 2213-CC, 2007 WL 4259557, at *3 (Del. Ch. Nov. 30, 2007) (presentation by
counsel for special committee to complete board effected waiver as to all communications between counsel
and special committee).
5Appendix A to the Memorandum is a 35-page overview of U.S. bankruptcy law and Exhibit B is a more
specific, 10-page analysis of the potential discharge of environmental claims against Maxus under the
Bankruptcy Code.

                                                    3
                  Case 16-11501-CSS            Doc 2377        Filed 03/11/21       Page 4 of 4




paragragh complaint.6 This situation is entirely different. With regard to the previous
opinion, “[t]he only mention of substance [from the report] is a conclusion, which is the
same as the alleged counts in the Complaint. As a result, there is nothing to be gleaned
from the reference in the Complaint that is not subject of the Complaint in and of itself –
there is no rationale, or facts, or anything other than a conclusion.”7 The Executive
Summary, however, is taken virtually word for word from the Memorandum and the
Memorandum discusses in detail the facts and issues raised in the Executive Summary.
Moreover, YPF argues that this instance is somehow more favorable to YPF than with
regard to the expert report because the contents of the Produced Documents and
Memorandum were not publicly disclosed for YPF’s advantage, whereas the Trust
referenced the report in its publicly filed complaint. The issue is not whether the
disclosure of attorney-client privilege was or was not public. The issue is the extent of
the disclosure and whether fairness would allow for the document to remain privileged.
The disclosure in connection with the Produced Documents may not have been public,
but it was extensive and purposeful, i.e., not inadvertent. YPF chose to share the
Produced Documents with one or more Maxus fiduciaries, triggering the waiver of
attorney-client privilege. This is a very different situation from the Court’s previous
decision and the facts and circumstances here compel a different result. Fairness dictates
that, having waived attorney-client privilege as to the Executive Summary, the entire
Memorandum from which the Executive Summary was lifted virtually word for word
must be produced.

        Thus, the Court will require production of the Memorandum (including the
appendices) to the Trust. The Court directs the parties to submit an order under
certification of counsel. If the parties cannot agree they may submit dueling orders under
certification of counsel.



                                                               Sincerely,


                                                               Christopher S. Sontchi
                                                               Chief United States Bankruptcy Judge
CSS/cas




6   Maxus Liquidating Trust v. YPF S.A., et al., 617 B.R. 806, 818-20 (Bankr. D. Del. 2020).
7   Id. at 820.

                                                          4
